DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 24, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,677,894. 
Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,866,310. 
	Regarding claim 1, 24, and 32, Claims 1 and 3 of U.S. Patent No. 10,866,310 discloses
	at least one radar sensor disposed at a vehicle equipped with said vehicular sensing system and having a field of sensing forward of the equipped vehicle (Claim 1: at least one radar sensor disposed at a vehicle equipped with said sensing system and having a field of sensing exterior of the equipped vehicle);
	wherein said at least one radar sensor comprises an antenna array having multiple transmitting antennas and multiple receiving antennas (Claim 1: wherein said at least one radar sensor comprises an antenna array having multiple transmitting antennas and multiple receiving antennas),
	wherein said transmitting antennas transmit signals and said receiving antennas receive the transmitted signals reflected off objects (Claim 1: wherein said transmitting antennas transmit signals and said receiving antennas receive the signals reflected off objects);
	an electronic control unit (ECU), wherein radar data captured by said at least one radar sensor is received at said ECU (Claim 1: a control, wherein radar data sensed by said at least one radar sensor is received at said control);
	wherein the received transmitted signals reflected off objects and received at said receiving antennas are evaluated at said ECU to establish surface responses for the objects present in the field of sensing of said at least one radar sensor (Claim 3: radar reflection responses are evaluated by data analysis software methods to establish surface responses for objects in the field of sensing of said at least one radar sensor);
	wherein a data set of received captured radar data that is representative of an object present in the field of sensing of said at least one radar sensor is compared to stored data sets (Claim 1: wherein a data set of received sensed radar data that is representative of an object present in the field of sensing of said at least one radar sensor is compared to stored data sets);
	wherein the data set of received captured radar data representative of the object is compared with the stored data sets to determine if the data set of received captured radar data corresponds to a particular stored data set of the stored data sets (Claim 1: wherein a data set of received sensed radar data that is representative of an object present in the field of sensing of said at least one radar sensor is compared to stored data sets); and
	wherein, responsive to the data set of received captured radar data being determined to correspond to the particular stored data set of the stored data sets, said vehicular sensing system classifies the detected object (Claim 1: responsive to the data set of received sensed radar data being determined to correspond to the particular stored data set of the stored data sets, said sensing system classifies the detected object).
	Claims 2-23, 25-31, and 33-39 are dependent from claims 1, 24, and 32; Claims 2-23, 25-31, and 33-39 are rejected with the same reasons set forth to claims 1, 24, and 32, respectively.

Allowable Subject Matter
Claims 1-39 would be allowable if the terminal disclaimer is filed to overcome an obviousness-type double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648